Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 2, 2018

                                    No. 04-17-00786-CV

                        IN THE INTEREST OF I.V.G. AND I.J.F.,

                 From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-EM5-07068
                         Honorable Nick Catoe Jr., Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        Joshua Fusilier appeals the trial court’s final order establishing the parent-child
relationship and has requested this court to appoint appellate counsel. We have reviewed the
clerk’s record and Fusilier’s motion, and we conclude this case does not involve exceptional
circumstances that would warrant appointment of counsel. We therefore deny the motion. See
Gibson v. Tolbert, 102 S.W.3d 710 (Tex. 2003); Serrano v. Pellicano Bus. Park, L.L.C., No. 08-
16-00327-CV, 2017 WL 6506315, at *1 (Tex. App.—El Paso Dec. 20, 2017, no pet.); In re
R.N.P., No. 03-12-00090-CV, 2014 WL 2957810, at *4 (Tex. App.—Austin, June 25, 2014, no
pet.).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court